Citation Nr: 0031744	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  96-15 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel  


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim for service connection 
for tinnitus, and for TDIU benefits, but which also 
ultimately granted assignment of a 50 percent disability 
evaluation for the veteran's PTSD.  The veteran filed timely 
appeals with respect to the above listed issues, and the case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.  

The Board notes that the veteran's appeals with respect to 
his claims for service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure, a bilateral 
foot disorder, and tendinitis were withdrawn by a July 1996 
statement.  Accordingly, the Board will proceed with its 
review of the veteran's case at this time. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and the reasons set forth below, 
the Board has determined that a remand in this case is 
necessary. 

The veteran contends that he was exposed to acoustic trauma 
during service, and that he has experienced tinnitus ever 
since the time of his discharge from service.  The veteran's 
service medical records are completely negative for any 
indication of tinnitus, although he was shown to have 
bilateral hearing loss at 4000 decibels (db) at the time of 
his induction into service, per the report of the service 
entrance examination.  

Moreover, the reports of VA rating examinations dating from 
October 1968 through April 1978 fail to contain any mention 
of tinnitus or complaints related thereto.  A Social Security 
Administration (SSA) clinical treatment record dated in 
August 1975 shows that the veteran had bilateral high 
frequency hearing loss at 4000 db, consistent with his 
service entrance examination, but he did not complain of 
tinnitus at that time.  The Board notes that the first 
complaints of tinnitus are noted in May 1983 when the veteran 
was referred to VA audiology with a complaint of "cricket 
sounds" in his ears and with a provisional diagnosis of 
hysterical hearing problem.  On subsequent audiology 
consultation, it was noted that the veteran had worked in an 
artillery battery in communications while in the military.  
The diagnostic impression included high frequency hearing 
loss and tinnitus; the examiner noted that there was no 
objective test to prove or disprove tinnitus, but given the 
veteran's high frequency hearing loss, he could have 
tinnitus.  In June 1983, during a VA hospitalization, the 
veteran complained of constantly hearing crickets in his 
ears.  In January 1984, the veteran complained of tinnitus 
which he had had for many years.  In September 1987, it was 
noted that the veteran had had tinnitus since his service in 
the artillery in Vietnam.  

The recent amendment to 38 U.S.C.A. § 5107 states that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
In this case, the evidence indicates that an audiological 
examination may possibly aid in the establishment of 
entitlement to service connection for tinnitus, thereby 
triggering the duty to assist.  Id.

With respect to the veteran's PTSD claim, the Board notes 
that during the course of his appeal, in November 1998, an 
increased 30 percent evaluation was granted, effective from 
June 15, 1994, the date on which it was determined that a 
claim for an increased rating was received.  Additional 
medical evidence was received, including voluminous SSA 
treatment records, and in April 2000, an increased 50 percent 
evaluation was assigned, effective from March 30, 1999.  
Therefore, the question before the Board is whether the 
veteran is entitled to more than 30 percent for his PTSD 
prior to March 1999 and whether he is entitled to more than 
50 percent from the March 1999 effective date of increase.  
In his most recent statement, the veteran alleges that he is 
unemployable due to his PTSD, and that the severity of his 
PTSD disability warrants assignment of an evaluation in 
excess of 50 percent.  

The Board has carefully reviewed the evidence of record and 
finds that the degree of impairment attributable to the 
veteran's service-connected PTSD alone is not clear from the 
record.  In this regard, the Board notes that the veteran has 
been hospitalized, received outpatient treatment and had a 
variety of legal problems related to alcohol abuse.  Further, 
the record indicates that SSA treatment records dating from 
July 1970 through January 2000 show that the veteran was 
treated for a variety of disorders, primarily involving 
nonservice-connected orthopedic disabilities.  The record 
also shows diagnoses of personality disorder, variously 
classified, such as schizotypal personality; somatization 
disorder; anxiety; depression; and borderline intelligence.  

The veteran underwent a VA rating examination in May 1992, in 
which he was found to have Axis I diagnoses of  PTSD and 
alcohol and Librium abuse.  The examiner observed that the 
veteran presented a "rather complex situation."  

The veteran underwent VA examination in August and September 
1996 at which time the examiner concluded with Axis I 
diagnoses of PTSD, moderate to severe, recurrent major 
depression, and a history of alcohol dependence.  In 
addition, he offered an Axis V GAF score of 60, "on his 
medical problem."  The examiner further stated that the 
veteran was unemployable due to his medical problems.  He 
offered that he felt that in view of the foregoing, the 
veteran was unable to secure full-time employment and unable 
to hold a job due to PTSD and severe alcohol dependence.  The 
report of the psychological examination contains that 
examiner's opinion that the veteran did not appear to be 
employable.  However, he stated that it was difficult to 
determine to what extent PTSD symptoms contributed to 
unemployability.  To that end, the examiner noted that the 
veteran had a significant alcohol dependence problem, and had 
multiple physical disabilities including a spinal fusion, 
resulting from past accidents.  The examiner opined that 
should the veteran become sober and receive successful 
treatment for his PTSD, he might become employable under low 
stress conditions.  

In a report of a November 1999 VA rating examination, the 
examiner offered an Axis V GAF score of 50.  The examiner 
further observed that the veteran had severe impairment in 
his social and industrial adaptability.  

The veteran underwent a social and industrial survey in 
February 2000.  The veteran was noted to be heavily dependent 
on alcohol, and such dependence was noted to have contributed 
to his inability to function well.  In addition, it was noted 
that the veteran's PTSD and physical disabilities contributed 
to his functional impairment. The examiner offered that the 
veteran had not demonstrated that he was able to retain 
employment even while sober, and that social and industrial 
impairment were assessed as severe.  

The Board has reviewed the foregoing, and finds that further 
development of the case is necessary.  That the veteran has 
been found to be unemployable is not in dispute.  He has been 
receiving SSA disability and unemployability benefits for an 
extended period.  However, it is not clear as to the extent 
to which his service-connected PTSD has contributed to or 
caused such unemployability.  Initially, the veteran's 
unemployability in the context of his SSA benefits was noted 
to be due to his physical disabilities, notably a back 
problem incurred as a result of automobile accidents in the 
1970s.  The veteran was also noted to be heavily dependent on 
alcohol which was considered a significant factor in his 
overall functional impairment, and his various periods of 
hospitalization and incarceration all involved alcohol abuse.  
He was noted to have other psychiatric problems and symptoms 
associated with PTSD, but the treatment records did not 
suggest that such symptoms were the focus of his treatment.  
The veteran has also consistently been shown to have GAF 
scores ranging from 50 to 60, which is suggestive of a severe 
degree of functional impairment.  However, it is not clear as 
to the cause of such functional impairment, and the degree to 
which such impairment has resulted from PTSD alone, 
particularly in light of the veteran's other disabilities.  
The Board, therefore, finds that further examination wherein 
the entire evidentiary record is reviewed might clarify the 
record.  The Board finds that the veteran should be scheduled 
to undergo a VA psychiatric examination conducted by a panel 
of two psychiatrists who have not examined him previously, 
and who have had an opportunity to review the pertinent 
medical evidence contained in the claims file prior to 
conducting the examinations. 

The Board will defer a decision on the issue of the veteran's 
entitlement to TDIU benefits pending resolution of the two 
issues set forth above.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Therefore, this case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
relevant VA or other clinical treatment 
records pertaining to the treatment for 
PTSD and tinnitus dated since the last 
request for such information.  The RO 
should ensure that the notification and 
documentation requirements mandated by 
the Veterans Claims Assistance Act of 
2000 are met.

2.  The veteran should be scheduled to 
undergo VA psychiatric examination 
conducted by a panel of two psychiatrists 
who have not previously examined him in 
order to evaluate the severity of his 
service-connected PTSD, and to assess the 
extent to which the PTSD, exclusive of 
all other disabilities including alcohol 
and substance abuse as well as 
personality disorder, impacts on his 
ability to obtain and retain gainful 
employment.  The veteran's claims file 
should be made available to the examiners 
for review in advance of the scheduled 
examinations.  After a thorough review of 
the relevant evidence contained in the 
veteran's claims file and a clinical 
examination of the veteran, it is 
requested that the VA examiners discuss 
and reconcile any contradictory evidence 
regarding the level of the veteran's 
functional impairment.  Thereafter, the 
examiners should render a medical opinion 
as to the severity of the diagnosed PTSD.  
The examiners are requested, to the 
extent possible, to distinguish the 
degree of functional impairment due to 
PTSD alone from impairment due to other 
factors including any physical 
disabilities, alcohol/substance abuse, 
and other nonservice-connected mental 
conditions.  The examiners are requested 
to offer an Axis V GAF score.  If after a 
review of all evidence contained within 
the claims file it is found to be 
impossible to distinguish between the 
functional impairment resulting from PTSD 
alone and other nonservice-connected 
conditions, the examiners should so 
indicate.  The examiners are requested to 
assess the severity of the veteran's PTSD 
in terms of the evaluative criteria set 
forth in the Rating Schedule at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The 
examiners are requested to reconcile 
their findings with conclusions and 
assessments previously rendered.  Full 
rationales for all opinions expressed 
should be contained in the typewritten 
examination reports.  

3.  The RO should schedule an examination 
to determine the etiology of the 
veteran's tinnitus.  Any necessary tests 
and studies should be performed.  The 
examiner should express an opinion as to 
1) whether the veteran has tinnitus, and 
if so, 2) whether it is related to the 
veteran's military service.  The report 
should contain the full rationale, 
including references to the record, for 
all opinions expressed.  The veteran's 
claims folder should be made available to 
the examiner.

4.  Upon completion of the foregoing, the 
RO is requested to review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  Then, the 
RO should adjudicate the issues of 
service connection for tinnitus, an 
increased evaluation for PTSD, and 
entitlement to TDIU benefits.  If the 
decisions remain adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
information and development, and to ensure that all due 
process requirements have been met.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



 


- 9 -


